Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 2/19/2021, is a final office action.

Response to Arguments
2.	Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
	Applicant states the previously cited art does not disclose wherein the bit estimate sequence is based on a frame received from an other electronic device and wherein the received frame comprises scrambled payload bits that were subsequently encoded by the other electronic device on pages 8-9 of the remarks. The examiner disagrees. 
	It is unclear in the device of clam 1, the device of claim 11 and the method of claim 19, how the function of an external device to the devices and method of the claims limit the claimed devices and method to a particular structure or require steps to be performed and therefore limit the recited claims in terms of scope. The previously cited prior art discloses all of the recited steps and the recited components of the claimed method and claimed devices. These wherein clauses do not appear to require steps to be performed or to limit the claims in terms of structure of the recited devices.

	In addition, Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. After generating the descrambling sequence, the network device descrambles the uplink data by using the descrambling sequence as stated in paragraph 0068. The schemes are discussed throughout the reference. Scheme 5, specifically, is disclosed in paragraph 0062. Paragraph 0062 discloses the scrambling sequence is generated according to an interleaving pattern used by the transmitter to send uplink data. The descrambling sequence will be generated accordingly.
	For these reasons and the reasons stated in the previous office action, the rejections of the claims are maintained and stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423).
	Regarding claim 1, Gotman discloses an electronic device (Figures 2 or 3 each show the receiver for processing the received signal.), comprising: 
a buffer configured to store a first descrambled bit estimate sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.); 
(Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.), wherein the bit estimate sequence is based on a received frame received from another electronic device, and wherein the received frame comprises scrambled payload bits that were subsequently encoded by the another electronic device (Figures 2-4. It is unclear in the device how the function of an external device to the device of the claim limits the claimed device to a particular structure and therefore limit the recited claims in terms of scope. These wherein clauses do not appear to require steps to be performed or to limit the claims in terms of structure. Gotman discloses the received frame comprises scrambled payload bits as shown in figure 3. The received frame is processed to output the decoded payload as shown in figure 3. The scrambled payload bits of the received frame has been encoded and is then decoded in a number of steps during processing in the receiver. Encoding steps will be subsequent to the inputting of the payload into a transmitter.); 
an adder circuit configured to combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
a decoder configured to decode the combined descrambled bit estimate sequence (Figures 2 or 3: FEC decoder 29 or 40).  
Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. After generating the descrambling sequence, the network device descrambles the uplink data by using the descrambling sequence as stated in paragraph 0068. The schemes are discussed throughout the reference. Scheme 5, specifically, is disclosed in paragraph 0062. Paragraph 0062 discloses the scrambling sequence is generated according to an interleaving pattern used by the transmitter to send uplink data. The 
Regarding claim 19, Gotman discloses a method (Figures 2 or 3 each show the receiver for processing the received signal.) comprising: 
Generate a bit estimate sequence based on a received frame received from a transmitter, wherein the received frame comprises scrambled payload bits that were encoded by the other electronic device and receive a descrambling sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. It is unclear in the device how the function of an external device to the device of the claim limits the claimed device to a particular structure and therefore limit the recited claims in terms of scope. These wherein clauses do not appear to require steps to be performed or to limit the claims in terms of structure.); 
generating a first descrambled bit estimate sequence based at least in part on the bit estimate sequence and the descrambled bit estimate sequence (Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.); 
determining that the second descrambled bit estimate sequence corresponds to a retransmission of the first descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27.); and 
in response to the determination, combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
(Figures 2 or 3: FEC decoder 29 or 40).  
Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the same as the principle of generating the scrambling sequence as stated in paragraph 0068. The receiver will use the same scheme 1-5 to generate the descrambling sequence as the scheme used by the transmitter to generate the scrambling sequence. After generating the descrambling sequence, the network device descrambles the uplink data by using the descrambling sequence as stated in paragraph 0068. The schemes are discussed throughout the reference. Scheme 5, specifically, is disclosed in paragraph 0062. Paragraph 0062 discloses the scrambling sequence is generated according to an interleaving pattern used by the transmitter to send uplink data. The descrambling sequence will be generated accordingly. Therefore, the interleaving pattern is encoded into the descrambling sequence since that pattern will be an .

4.	Claims 2, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) further in view of Beale et al (US 2018/0375616).
Regarding claim 2, the combination of Gotman and Wang discloses the device stated above. The combination does not disclose demapper circuit configured to generate the bit estimate sequence based on a bit sequence of a frame received at the electronic device. Beale discloses the telecommunications apparatus and method shown in figure 7. The receiver comprises resource element demappers 700 that provides an input to the HARQ combining circuit 710 which also receivers LLRs from previous transmissions. The demapper circuits allows the signals to be properly recovered from the received carriers. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuitry of Beale into the receiver of the combination of Gotman and Wang. Gotman discloses the use of a modulation mapper in the transmitter shown in figure 1 but does 
Regarding claim 3, the combination discloses wherein the demapper circuit is configured to operate based at least in part on log-likelihood ratio (LLR) estimation (Beale: figure 7, the LLR estimation is conducted downstream of the demapper Gotman: Figure 2: the LLR computation is conducted downstream of the demodulator.).  
Regarding claim 5, the combination discloses a controller configured to:
determine whether the second descrambled bit estimate sequence corresponds to a retransmission of the first descrambled bit estimate sequence (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.), and 
in response to the second descrambled bit estimate sequence corresponding to the retransmission of the first descrambled bit estimate sequence, control the adder circuit to combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.). Atty. Dkt. No. 5607.2720000 (P38193US1) - 23 -  
Regarding claim 11, Gotman discloses an electronic device (Figures 2 or 3 each show the receiver for processing the received signal.), configured to: 
Generate a bit estimate sequence based on a received frame received from a transmitter, where the received frame comprises scrambled payload bits that were encoded and receive a bit estimate sequence (Figures 2 or 4, HARQ memory 27 or 39. Paragraph 0006: LLR values represent one originally encoded bit mapped to the symbol. Paragraph 0007: The scrambling sequence is applied of LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs. Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.); 
generate a second descrambled bit estimate sequence (Figure 2 or 3, descrambler 21 or 38. Paragraph 0007: Figure 2 shows the multiplier receiving the scrambling sequence, which is applied to LLR values computed by LLR computation unit 22, resulting in a descrambled stream of LLRs.); 
determine that the second descrambled bit estimate sequence corresponds to a retransmission of the first descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27.); and 
in response to the determination, combine the first descrambled bit estimate sequence and the second descrambled bit estimate sequence (Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration. This combining is the function of the adder.); and 
decode the combined descrambled bit estimate sequence (Figures 2 or 3: FEC decoder 29 or 40).  
Gotman does not disclose an encoder configured to receive a descrambling sequence and generate an encoded descrambling sequence. To descramble the received signal, the descrambling sequence must be the same as the scrambling sequence used to scramble the transmitted signal in the transmitter. Therefore, the generating of the corresponding descrambling sequence in the receiver of Gotman, will result in the descrambling sequence being the same as the scrambling sequence used in the transmitter prior to being input to the multiplier shown in figure 2 of the descrambler. This generation of the descrambling sequence input to the multiplier can be said to be encoded as long as the scrambling and descrambling sequences are the same sequences to ensure proper recovery of the transmitted information at the receiver. Wang discloses the method of generating the descrambling sequence is the 
The apparatus of the combination of Gotman and Wang doesn’t disclose the device comprises a memory for storing program instructions and a processor for executing the instructions. Beale discloses the telecommunications apparatus and method shown in figure 7. Beale discloses the terminal and base station each comprise processing units to carry out the functionality stored in a memory of the terminal and .

5.	Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/014423) in view of Beale et al (US 2018/0375616) further in view of Wang et al (US 20170126363). Wang et al (US 2017/0126363) is referred to below as Wang2.
Regarding claim 4, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose the received frame is from an access point of a wireless local area network (WLAN). Wang2 discloses the communication system shown in figure 3. Wang2 discloses the system uses HARQ combining and discards less reliable information in the original transmission and replace it with the information received from the retransmission before passing the combined LLRs to the decoder as stated in paragraph 00248. Additional information regarding the combining of the retransmission is described in paragraphs 0248 and 0251. Wang2 further discloses this communication takes place in a WLAN as stated in paragraphs 0075-0077 with reference to figure 3. This allows WLAN packets to be correctly recovered in the communication system. The use of WLAN are popular and implementing these communication systems with the device of the combination would allow the channels allocated in the spectrum associated in the WLAN to achieve the advantages of the device of the combination of Gotman, Wang and Beale. For these 
Regarding claim 16, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose generating the bit estimate sequence based on a frame received at the electronic device from an access point of a wireless local area network. Wang2 discloses the communication system shown in figure 3. Wang2 discloses the system uses HARQ combining and discards less reliable information in the original transmission and replace it with the information received from the retransmission before passing the combined LLRs to the decoder as stated in paragraph 0248. Additional information regarding the combining of the retransmission is described in paragraphs 0248 and 0251. Wang2 further discloses this communication takes place in a WLAN as stated in paragraphs 0075-0077 with reference to figure 3. This allows WLAN packets to be correctly recovered in the communication system. The use of WLAN are popular and implementing these communication systems with the device of the combination would allow the channels allocated in the spectrum associated in the WLAN to achieve the advantages of the device of the combination of Gotman, Wang and Beale. For these reasons, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to combine the use of WLAN in HARQ combining of Wang2 into the combination of Gotman, Wang and Beale.
Regarding claim 17, the combination discloses wherein the processor is configured to use log- likelihood ratio estimation to generate the bit estimate sequence (Beale: figure 7, the LLR estimation is conducted downstream of the demapper Gotman: Figure 2: the LLR computation is conducted downstream of the demodulator. Wang2: Paragraph 0248: the system uses HARQ combining and discards less reliable information in the original transmission and replace it with the information received from the retransmission before passing the combined LLRs to the decoder.).  

6.	Claims 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) in view of Beale et al (US 2018/0375616) further in view of Seok (US 2009/0290524).
Regarding claim 6, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose the controller is configured to: compare a transmitter address associated with the second descrambled bit estimate sequence with a transmitter address associated with the first descrambled bit estimate sequence. Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified 
Regarding claim 7, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose the controller is configured to: compare a receiver address associated with the second descrambled bit estimate sequence with a receiver address associated with the first descrambled bit estimate sequence. Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDS, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying a retransmission of Seok in the device of the combination of Gotman, Wang and Beale.

Regarding claim 9, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose the controller is configured to determine that the second descrambled bit estimate sequence corresponds to the retransmission of the first descrambled bit estimate sequence in response to: a transmitter address associated with the second descrambled bit estimate sequence being same as a transmitter address associated with the first descrambled bit estimate 
Regarding claim 12, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose wherein the processor is further configured to: compare a transmitter address associated with the second descrambled bit estimate sequence with a transmitter address associated with the first descrambled bit estimate sequence.  

Regarding claim 13, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose device of claim 11, wherein the processor is further configured to: compare a receiver address associated with the second descrambled bit estimate sequence with a receiver address associated with the first descrambled bit estimate sequence.  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses 
Regarding claim 14, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose wherein the processor is further configured to: compare a traffic identifier (TID) associated with the second descrambled bit estimate sequence with a TID associated with the first descrambled bit estimate sequence.  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from being falsely identified as retransmissions. For this reason, it would have been obvious 
Regarding claim 15, the combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose wherein the processor is configured to determine that the second descrambled bit estimate sequence corresponds to the retransmission of the first descrambled bit estimate sequence in response to:Atty. Dkt. No. 5607.2720000 (P38193US1)- 25 - a transmitter address associated with the second descrambled bit estimate sequence being same as a transmitter address associated with the first descrambled bit estimate sequence, a receiver address associated with the second descrambled bit estimate sequence being same as a receiver address associated with the first descrambled bit estimate sequence, or a traffic identifier (TID) associated with the second descrambled bit estimate sequence being same as a TID associated with the first descrambled bit estimate sequence.  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used accordingly. This improves the efficiency of the system and will prevent frames from 
Regarding claim 18, the combination stated above disclosesAtty. Dkt. No. 5607.2720000 (P38193US1) wherein the first descrambled bit estimate sequence is one of a plurality of descrambled bit estimate sequences stored by the memory,  (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.). The combination of Gotman, Wang and Beale discloses the device stated above. The combination does not disclose wherein each of the plurality of descrambled bit estimate sequences is associated with a respective traffic identifier (TID).  
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses sequence numbers may be sequentially assigned to the multicast frames according to traffic ID (TID). In this case if frames have different TIDs, they are different frames. Seok discloses by using these comparisons, retransmissions can be identified and used .

7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman et al (US 2011/0216857) in view of Wang et al (US 2020/0154423) further in view of Seok (US 2009/0290524).
Regarding claim 10, the combination discloses Atty. Dkt. No. 5607.2720000 (P38193US1)a plurality of buffers configured to store a plurality of descrambled bit estimate sequences including the first descrambled bit estimate sequence (Gotman: Paragraph 0009: in receivers having HARQ combining module 28, the deinterleaved LLR values are compared to and/or combined with the LLR values of previous transmissions. The combined LLR values of all the present transmissions, up to and including the latest retransmission, are stored in the HARQ memory 27. Figure 3 discloses a similar configuration.). The combination of Gotman and Wang disclose the device stated above. The combination does not disclose wherein each of the plurality of descrambled bit estimate sequences is associated with a respective traffic identifier (TID). Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values 
Regarding claim 20, the combination of Gotman and Wang discloses the device stated above. The combination does not disclose determining that a transmitter address associated with the first descrambled bit estimate sequence is same as a transmitter address associated with the second descrambled bit estimate sequence; determining that a receiver address associated with the first descrambled bit estimate sequence is same as a receiver address associated with the second descrambled bit estimate sequence; or determining that a traffic identifier (TID) associated with the first descrambled bit estimate sequence is same as a TID associated with the second descrambled bit estimate sequence.
Seok discloses a method of identifying a method of identifying retransmissions. Seok discloses using information in the transmitted frame for this identification. Paragraph 0063 discloses the terminal compares at least the transmitter address, the receiver address and the sequence number of the received multicast frame with values maintained in the cache as stated in paragraph 0063. Paragraph 0061 discloses .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/27/2021